DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/733,311 filed on 4/29/2022 
with effective filing date 12/27/2022. Claims 1-20 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on ground of nonstatutory double patenting as being unpatentable overs claims 1-19 of US  11343524. Although the claims at issue are not identical, they are not patentably distinct from each other. 

US  11343524
Current Application
1. A method of decoding an encoded video bitstream using at least one processor, the method comprising: obtaining from the encoded video bitstream a coded video sequence (CVS) including a picture unit corresponding to a coded picture; obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit; obtaining at least one video coding layer (VCL) NAL unit included in the picture unit; decoding the coded picture based on the PH NAL unit, the at least one VCL NAL unit, and an adaptation parameter set (APS) included in an APS NAL unit obtained from the coded video sequence; and outputting the decoded picture, wherein the APS NAL unit is available to the at least one processor before the at least one VCL NAL unit, wherein the APS NAL unit is available to the at least one processor prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit.
1. A method of generating an encoded video bitstream using at least one processor, the method comprising: obtaining video data corresponding to a picture unit; generating a picture header (PH) network abstraction layer (NAL) unit corresponding to the picture unit; generating at least one video coding layer (VCL) NAL unit corresponding to the picture unit; generating a coded video sequence (CVS) based on the PH NAL unit, the at least one VCL NAL unit, and an adaptation parameter set (APS) included in an APS NAL unit; and outputting the encoded video bitstream including the coded video sequence, wherein the APS NAL unit is available to a decoder of the encoded video bitstream before the at least one VCL NAL unit, wherein the APS NAL unit is available to the decoder of the encoded video bitstream prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit.
10. A device for decoding an encoded video bitstream, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: first obtaining code configured to cause the at least one processor to obtain from the encoded video bitstream a coded video sequence including a picture unit corresponding to a coded picture; second obtaining code configured to cause the at least one processor to obtain a picture header (PH) network abstraction layer (NAL) unit included in the picture unit; third obtaining code configured to cause the at least one processor to obtain at least one video coding layer (VCL) NAL unit included in the picture unit; decoding code configured to cause the at least one processor to decode the coded picture based on the PH NAL unit, the at least one VCL NAL unit, and an adaptation parameter set (APS) included in an APS NAL unit obtained from the coded video sequence; and output code configured to cause the at least one processor to output the decoded picture, wherein the APS NAL unit is available to the at least one processor before the at least one VCL NAL unit, wherein the APS NAL unit is available to the at least one processor prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit.
10. A device for generating an encoded video bitstream, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: first obtaining code configured to cause the at least one processor to obtain video data corresponding to a picture unit; first generating code configured to cause the at least one processor to generate a picture header (PH) network abstraction layer (NAL) unit included in the picture unit; second generating code configured to cause the at least one processor to generate at least one video coding layer (VCL) NAL unit corresponding to the picture unit; third generating code configured to cause the at least one processor to generate a coded video sequence (CVS) based on the PH NAL unit, the at least one VCL NAL unit, and an adaptation parameter set (APS) included in an APS NAL unit ; and output code configured to cause the at least one processor to output the encoded video bitstream including the coded video sequence, wherein the APS NAL unit is available to a decoder of the encoded video bitstream before the at least one VCL NAL unit, wherein the APS NAL unit is available to the decoder of the encoded video bitstream prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit.
19. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream, cause the one or more processors to: obtain from the encoded video bitstream a coded video sequence including a picture unit corresponding to a coded picture; obtain a picture header (PH) network abstraction layer (NAL) unit included in the picture unit; obtain at least one video coding layer (VCL) NAL unit included in the picture unit; decode the coded picture based on the PH NAL unit, the at least one VCL NAL unit, and an adaptation parameter set (APS) included in an APS NAL unit obtained from the coded video sequence; and output the decoded picture, wherein the APS NAL unit is available to the one or more processors before the at least one VCL NAL unit, wherein the APS NAL unit is available to the one or more processors prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit.
19. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for generating an encoded video bitstream, cause the one or more processors to: obtain video data corresponding to a picture unit; generate a picture header (PH) network abstraction layer (NAL) unit corresponding to the picture unit; generate at least one video coding layer (VCL) NAL unit corresponding to the picture unit; generate a coded video sequence (CVS) based on the PH NAL unit, the at least one VCL NAL unit, and an adaptation parameter set (APS) included in an APS NAL unit; and output the encoded video bitstream including the coded video sequence, wherein the APS NAL unit is available to a decoder of the encoded video bitstream before the at least one VCL NAL unit, wherein the APS NAL unit is available to the decoder of the encoded video bitstream prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit.


Allowable Subject Matter
The prior art of record in particular, Hannuksela et al. US 2014/0218473 A1 (IDS) in view of Deshpande US 2017/0324981 A1 does not disclose, with respect to claim 1, wherein the APS NAL unit is available to the decoder of the encoded video bitstream prior to being referenced by one or more picture headers (PHs) or one or more coded slice NAL units included in the CVS, and wherein the APS NAL unit is included in at least one prediction unit (PU) having a nuh_layer_id value that is equal to a lowest nuh_layer_id value of the more or more coded slice NAL units that refer to the APS NAL unit as claimed.  
Rather, Hannuksela et al. discloses method involves decoding a first picture of a first layer representing a first time instant. A temporal picture identifier and an indication of the first layer are decoded to determine a reference picture for decoding a second picture of a second layer. Conclusion is made that the first picture is the reference picture based on the temporal picture identifier and the indication of the first layer. The second picture is predicted as the reference picture by using the first picture, where the first layer is provided as a reference layer for inter-layer prediction of the second layer. 

 Similarly, Deshpande discloses the decoding method involves receiving data structure related to base bitstream and enhancement bitstream. The data structure has first syntax elements related to maximum vps decoder picture buffering minus 1. The syntax elements related to maximum vps decoder picture buffering minus 1 are received when vps base layer internal flag is equal to 1 or current layer has layer ID not equal to 0. The syntax elements related to maximum vps decoder picture buffering minus 1 are not received and when vps base layer internal flag is equal to 0 and current layer has layer ID equal to 0. 
The same reasoning applies to claim 10 & 19 mutatis mutandis. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485